 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case F l L E D

 

 

 

 

 

 

NOV 1 4 2018
UNITED STATES DISTRICT COURT
cl.ERK., us olsra¢cr couRT
SOUTHERN DISTRICT OF CALIFORNIA SOuTHERN DlSTRlc F AL\FORN|A
UNITED srATEs or AMERiCA JUDGMENT IN A Cmm!MAsE_l§:__-D E”UT"
V_ (For Offenses Committed On or Aiter November l, 1987)
ISAIAS SAHAGUN (l)
Case Number: lSCR3535~CAB
DAVID R. SILLDORF
Defendant’s Attorney
REGISTRATION No. 7 6694298
|:| _
THE DEFENDANT:
pleaded guilty to count(S) ONE (l) OF THE ONE-COUNT INFORMATION
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):
Count
Title & Section Nature of Offense Number§s[
8 USC 1326 ATTEMPTED REENTRY OF REMOVED ALIEN l
The defendant is sentenced as provided'in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.
l:f The defendant has been found not guilty on count(s)
I:l Count(s) dismissed on the motion of the United States.

 

Assessrnent : $IO0.00 - W'aiv€d

JVTA Assessment*: $

U ,
*Justice for Victims of Trafflcking Act of 2015, Pub. L. No. 114-22.

No fine l:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstancesl

November 14/26118
Date of Impo `

  

 

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

180R3535-CAB

 

A() 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: ISAIAS SAHAGUN (l) Judgment - Page 2 of 2
CASE NUMBER: l 8CR3 5 3 5-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
SIX (6) MONTHS.

|:! Sentence imposed pursuant to Title 8 USC Section 1326(b).
ij The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
l:| at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

i:| on or before
|:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

 

at , with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
//

lSCR3535-CAB

 

